Case: 3:19-cv-50306 Document #: 1-1 Filed: 11/15/19 Page 1 of 10 PageID #:16




                      EXHIBIT 1
            Case: 3:19-cv-50306 Document #: 1-1 Filed: 11/15/19 Page 2 of 10 PageID #:16
                                l                                                              j            rl
                                                                                                            I    \
                                                                                                                .J
                                                                                                                      AGENCY
                                      CHARGE OF DISCRIMINATION                                                                     d2al15C£;J.!82
                                                                                                                     □ FEPA [///.CHARGE NUMBER
 This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing this form.            !2$EEOC 7 70 . . 2.0li-o'-fl./J-O

                 _ll_li_n_o_is_D_e__!p_a_rt_m_e_nt_o_f_H_u_m_a_n_R~ig~h_ts_ _ _ _ _ _ _ _ _ _ _ and EEOC
                                                            State or local Agency, if any

NAME (Include Mr., Ms., Mrs.)                                                                                        HOME TELEPHONE (Include Area Code),
Custodio Garcia                                                                                                      (815) 914-1385
STREET ADDRESS                                                  CITY, STATE AND ZIP CODE                                                   [IJATE OF BIRTH
425 S. 5th Street                                               Rockford,            Illinois 61104                                        12/29/1961
 NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY APPRENTICESHIP COMMITTEE,
 STATE OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (If more than one fist below)
NAME                                         NUMBER OF EMPLOYEES, MEMBERS        I
                                                                            TELEPHONE (Include Area Code)                    I
Muller-Pinehurst Daii:v                                                                              15+                      (815) 968-0441
STREET ADDRESS                                                                                                                                  I   COUNTY

2110 Ooilby Road, Rockford, Illinois 61102                                                                                                       Winnebago
NAME                                                                                                                 TELEPHONE (Include Area Code)

STREET ADDRESS


 CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)):                                                       DATE(S) DISCRIMINATION TOOK PLACE
  ~ RACE               O
                    COLOR       □ SEX             RELIGION    O                      ~ NATIONAL ORIGIN                 EARLIEST(~DENEPA)      LATEST (ALL)

                                                                                                                                               10/31/2017
        0    RETALIATION            ~ AGE            i:8J DISABILITY O           OTHER (Specify)
                                                                                                                      ~ CONTINUING ACTION
 THE PARTICULARS ARE (If additional space is needed, attach extra sheet(s)):
I began my employment with Respondents in 1997. My most recent position was Machine
Operator.   My race is Hispanic, and my national origin is Mexican. At the time of my
termination, , I was 56 yea.rs old.

On September 25),: 2017, '.I suffered an injury to my right ankle at \1cirk.:: On October 31,
2017, · Respondents·- ,terminated my employment.

I believe that Respondents discriminated against me because of my race, national
origin, age, and because of my disability and/or because I have a record of
disability, and/or because Respondents perceived me as having a disability.




                                                                                                                         API~ 10 20!8




[gj I also want this charge filed wi.th the         EEOC.                              NOTARY. (when necessary for State and Local Requirements)
I will advise the agencies if I change my address or telephone
number and I will cooperate fully with them in the processing of                        I swear or affirm that I have read the above charge and that it is
                                                                                      , true to the best of my knowledge, information and belief.
mv charqe in accordance with their procedures.
   I de~clare

      ~     Yr
               IJ" )///
               ·.,~Jt-. ~ . .,,•.
         fZ,#i? ·
                                      ... ·: .
                            l/ ~· ·• · !I£
                                                     ,.i/j21/J.
                                                          "
            under P,;e~alty of peir~iy{Y,· hat the foregoing is true
   and;orr!}C
                                                              . :
                                                                      1
                                                                     .,;;
                                                                            OI 8
                                                                             "          ~fJ J:;,            0


                                                                                        SDB~IBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                                                     11/L1;:;~ iB
                                                                                        (Day. month, and year)
   Charging Party Signature                          Date

                                                                                                                                 Ketum mis copy
Case: 3:19-cv-50306 Document #: 1-1 Filed: 11/15/19 Page 3 of 10 PageID #:16




                      EXHIBIT 2
                   Case: 3:19-cv-50306 Document #: 1-1 Filed: 11/15/19 Page 4 of 10 PageID #:16

 EEOC Form 161-B (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE {ISSUED ON REQUEST)

 To:    Custodio Garcia                                                                From:    Chicago District Office
        clo Paul W. Ryan, Esq.                                                                  230 S. Dearborn
        Law Offices of Eugene Hollander                                                         Suite 1866
        230 W. Monroe, Suite 1900                                                               Chicago, IL 60604
        Chicago, IL 60606


       D          On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601. 7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Daniel Lim,
 440-2018-04450                                          State & Local Coordinator                                     (312) 872-9669
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       [KJ       More than 180 days have passed since the filing of this charge.

       D         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                 be able to complete its administrative processing within 180 days from the filing of this charge.

       [KJ       The EEOC is terminating its processing of this charge.

       D         The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA af any time from 60 days after the charge was filed unti!
90 days after you receive notice that we have completed action on the charge. In this re·gard, the paragraph marked below applies to
your case:
       [TI       The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                 90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


       D         The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                 you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission



                                                                                                                            9/24/2019

 Enclosures(s)                                                                                                               (Date Mailed)
                                                                       Julianne Bowman,
                                                                        District Director

cc:
              MULLER-PINEHURST DAIRY
              clo Brent Krebs
              Prairie Farms Dairy
              3744 Staunton Road
              Edwardsville, IL 62025
Case: 3:19-cv-50306 Document #: 1-1 Filed: 11/15/19 Page 5 of 10 PageID #:16




                      EXHIBIT 3
            Case: 3:19-cv-50306 Document #: 1-1 Filed: 11/15/19 Page 6 of 10 PageID #:16



                                                                                                              AGENCY
                                    CHARGE OF DISCRIMINATION
                                                                                                            □ FEPA
 This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing this form.   ~EEOC
                  --'-ll_lin_o_i_s_D_e_,_p_a_rt_m_e_n_t_of_H_u_m_a_n_R_ig=-h_t_s_ _ _ _ _ _ _ _ _ _ _ and EEOC
                                                        State or local Agency, if any

NAME (Include Mr., Ms., Mrs.)                                                                               HOME TELEPHONE (Include Area Code),
Custodio Garcia                                                                                             (815)      914-1385
STREE:T ADDRESS                                            CITY, STATE AND ZIP CODE                                                 DATE OF BIRTH
425 S. 5th Street                                          Rockford, Illinois 61104                                                 12/29/1961
 NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY APPRENTICESHIP COMMITTEE,
 STATE OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below)
NAME                                          NUMBER OF EMPLOYEES, MEMBERS  TELEPHONE (Include Area Code)
Prairie Farms Dair                                                                             15+                     (618) 659-5700
STREET ADDRESS                                                                                                                            COUNTY
3744 Staunton Road, Edwardsville, Illinois 62025                                                                                         Madison
NAME                                                                                                        TELEPHONE (Include Area Code)

STREET ADDRESS                                                                                                                            COUNTY


 CAUSE OF DISCRIMINATION BASED ON (Cheak appropriate box(es)):                                              DATE(S) DISCRIMINATION TOOK PLACE
  ~ RACE              O
                    COLOR       □ SEX                    O
                                                  RELIGION                    ~ NATIONAL ORIGIN                EARLIEST(AOEA/EPA)     LATEST (All)

        0    RETALIATION        ~ AGE            ~DISABILITY □ OTHER (Specify)                                                         10/31/2017
                                                                                                             ~ CONTINUING ACTION
 THE PARTICULARS ARE (If additional space is needed, attach extra sheet(s)):
I began my employment with Respondents in 1997. My most recent position was Machine
Operator,   My race is Hispanic, and my national origin is Mexican, At the time of m
termination, I was 56 years old.

On September 25, 2017, I suffered an inJury to my right ankle at work.                                                              On October 31,
2017, Respondents terminated my employment.

I believe that Respondents discriminated against me because of my race, national
origin, age, and because of my disability and/or because I have a record of
disability, and/or because Respondents perceived me as having a disability.




                                                                                                                                                OFFICE



~ I also want this charge filed with the EEOC.                                  NOTARY. (when necessary for State and Local Requirements)
I will advise the agencies if I change my address or telephone
number and I will cooperate fully with them in the processing of                I swear or affirm that I have read the above charge and that it is
m char e in accordance with their rocedures.                                    true to the best of my knowledge, information and belief.

                                                                                 SIG~~-OF7_C~M~A~T                                          DATE
                                                                                  -C.,,,lv{kfuu ~lti--                         0    3 .2,3 •Ll OIB
                                                                                  SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                  (Day. month, and year)
Case: 3:19-cv-50306 Document #: 1-1 Filed: 11/15/19 Page 7 of 10 PageID #:16




                      EXHIBIT 4
      Case: 3:19-cv-50306 Document #: 1-1 Filed: 11/15/19 Page 8 of 10 PageID #:16


STATE OF ILLINOIS               )
                                ) ss
COUNTY OF COOK                  )                                      CHARGE NO. 2018SE2184

                                     AFFIDAVIT OF SERVICE


Tuesday Jones, deposes and states that she served a copy of the attached NOTICE OF

DISMISSAL FOR LACK OF SUBSTANTIAL EVIDENCE on each person named below

by depositing the same this 19th of August, 2019, in the U.S. Mail Box at 100 West

Randolph Street, Chicago, Illinois, properly posted for FIRST CLASS MAIL, addresses

as follows:



        Paul W. Ryan                                             Brent Krebs
        Law Offices of Eugene R. Hollander                       Prairie Farms Dairy
        230 W. Monroe Street                                     3744 Staunton Road
        Suite 1900                                               Edwardsville, IL 62025
        Chicago, IL 60606




Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the
undersigned certifies that the statements set forth in this instrument are true and correct, except as to
matters therein stated to be on information and belief and as to such matters the undersigned certifies as
aforesaid that she verily believes the same to be true.




PLEASE NOTE:

The above-signed person is responsible only for mailing these documents. If you wish
a review of the findings in this case, you must complete the Request for Review form
attached. Illinois Department of Human Rights staff are not permitted to discuss the
investigation findings once a Notice of Dismissal has been issued.
      Case: 3:19-cv-50306 Document #: 1-1 Filed: 11/15/19 Page 9 of 10 PageID #:16

                               STATE OF ILLINOIS
                          DEPARTMENT OF HUMAN RIGHTS

IN THE MATTER OF:
                                          )
CUSTODIO GARCIA,                          )
                                          )
                     COMPLAINANT,         )      CHARGE NO.        2018SE2184
                                          )        EEOC NO.        440-2018-04451
AND                                       )
                                          )
PRAIRIE FARMS DIARY,                      )
                                          )
                     RESPONDENT.          )

                             NOTICE OF DISMISSAL
                      FOR LACK OF SUBSTANTIAL EVIDENCE


       Paul W. Ryan                                     Brent Krebs
       Law Offices of Eugene R. Hollander               Prairie Farms Dairy
       230 W. Monroe Street                             37 44 Staunton Road
       Suite 1900                                       Edwardsville, IL 62025
       Chicago, IL 60606



DATE OF DISMISSAL: August 19, 2019

1.     YOU ARE HEREBY NOTIFIED that based upon the enclosed investigation
       report, the Department has determined that there is NOT substantial evidence to
       support the allegation(s) of the charge. Accordingly, pursuant to Section 7A-
       102(0) of the Act (775 ILCS 5/1-101 et seq.) ,and the Department's Rules and
       Regulations (56 Ill. Adm. Code. Chapter II, §2520.560) the charge is HEREBY
       DISMISSED.

2.     If Complainant disagrees with this action, Complainant may:

       a) Seek review of t;,is dismissal before the Illinois Human Rights Commission
          (Commission), 100 West Randolph Street, Suite 5-100, Chicago, Illinois,
          60601, by filing a "Request for Review" with the Commission by the request
          for review filing date below. Respondent will be notified by the Commission if
          a Request for Review is filed.

       REQUEST FOR REVIEW FILING DEADLINE DATE: November 22, 2019

          Or, Complainant may:

       b) Commence a civil action in the appropriate state circuit court within ninety
          (90) days after receipt of this Notice. A complaint should be filed in the circuit
          court in the county where the civil rights violation was allegedly committed.
     Case: 3:19-cv-50306 Document #: 1-1 Filed: 11/15/19 Page 10 of 10 PageID #:16

Page 2
Notice of Dismissal for Lack of Substantial Evidence
Charge No. 2018SE2184


      If you intend to exhaust your State remedies, please notify the Equal
      Employment Opportunity Commission (EEOC) immediately. The EEOC
      generally adopts the Department's findings. The Appellate Courts in Watkins
      v. Office of the State Public Defender, _    III.App.3d __ , 976 N.E.2d 387 (1 st
      Dist. 2012) and Lynch v. Department of Transportation, _        III.App.3d _ , 979
      N.E.2d 113 (4th Dist. 2012), have held that discrimination complaints brought
      under the Illinois Human Rights Act ("IHRA") against the State of Illinois in the
      Illinois Circuit Court are barred by the State Lawsuit Immunity Act. (745 ILCS
      5/1 et seq.). Complainants are encouraged to consult with an attorney prior to
      commencing a civil action in the Circuit Court against the State of Illinois.

PLEASE NOTE: The Department cannot provide any legal advice or assistance.
Please contact legal counsel, your city clerk, or your county clerk with any
questions.


3.    Complainant is hereby notified that the charge(s) will be dismissed with prejudice
      and with no right to further proceed if a timely request for review is not filed with
      the Commission, or a timely written complaint is not filed with the appropriate
      circuit court.

4.    If an EEOC charge number is cited above, this charge was also filed with the
      Equal Employment Opportunity Commission (EEOC). If this charge alleges a
      violation under Title VII of the Civil Rights Act of 1964, as amended, or the Age
      Discrimination in Employment Act of 1967, Complainant has the right to request
      EEOC to perform a Substantial Weight Review of this dismissal. Please note
      that in order to receive such a review, it must be requested in writing to EEOC
      within fifteen (15) days of the receipt of this n9tice, or if a request for review is
      filed with the Human Rights Commission, within fifteen days of the Human Rights
      Commission's final order. Any request filed prior to your receipt of a final notice
      WILL NOT BE HONORED. Send your request for a Substantial Weight Review
      to EEOC, John C. Kluczynski Federal Building, 230 South Dearborn Street,
      Suite 1866, Chicago, Illinois 60604. Otherwise, EEOC will generally adopt the
      Department of Hum 9n Rights' action in this case.

     PLEASE NOTE: BUILDING SECURITY PROCEDURES PRESENTLY IN PLACE
     DO NOT PERMIT ACCESS TO EEOC WITHOUT AN APPOINTMENT. IF AN
     APPPOINTMENT IS REQUIRED, CALL (312) 869-8000.

                                         DEPARTMENT OF HUMAN RIGHTS
                                         James L. Bennett
                                         Director

HB1509/HB59 NOD/LSE
12/16
